904 F.2d 701
61 Ed. Law Rep. 827
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re TARA OF NORTH HILLS, a North Carolina GeneralPartnership, Debtor.PIONEER SAVINGS BANK, INCORPORATED, Plaintiff-Appellee,andDavid W. Boone, trustee in bankruptcy for Tara of NorthHills Plaintiff,v.Barney K. HUANG;  Lindy W. Huang, Defendants-Appellants.
No. 89-1552.
United States Court of Appeals, Fourth Circuit.
Argued:  April 4, 1990.Decided:  May 23, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, Chief District Judge.  (CA-89-246-5-CIV).
Dean A. Shangler, Berman & Shangler, Durham, N.C., argued, for appellants.
John Lewis Shaw, Poyner & Spruill, Raleigh, N.C., for appellee;  Laura Broughton Russell, Poyner & Spruill, Raleigh, N.C., on brief.
E.D.N.C.
AFFIRMED.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Barney and Lindy Huang appeal an order of the district court for the Eastern District of North Carolina, Britt, J., affirming the Bankruptcy Court's order denying the Huangs' motion to set aside a consent order.  Upon consideration of the record, the briefs of the parties, and oral argument, we find this appeal to be without merit.  Accordingly, we affirm on the reasoning of the district court.  In Re:  Tara of North Hills, No. 89-246-CIV-5-BR (E.D.N.C. Aug. 9, 1989).

AFFIRMED